Citation Nr: 1032387	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling 
prior to June 24, 2008, 50 percent disabling from June 24, 2008, 
to July 13, 2009, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In October 2008, the Board issued a decision which denied the 
Veteran's claim for an increased evaluation for PTSD.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2009, the Court granted a Joint Motion for Remand, and 
remanded the claim for additional review and consideration by the 
Board.

The instant claim returned before the Board in January 2010, at 
which time the Board remanded the claim for additional 
development, to include obtaining additional VA treatment records 
and providing the Veteran with a VA examination.  The requested 
development having been completed, the case is once again before 
the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Prior to June 24, 2008, PTSD is manifested by no more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, irritability, anxiety and frequent nightmares with 
chronic sleep impairment, representing "mild" symptoms.

2.	As of June 24, 2008 PTSD is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as depression, unprovoked 
irritability, flashbacks and occasional auditory 
hallucinations; total occupational and social impairment is 
not shown.


CONCLUSIONS OF LAW

1.	Prior to June 24, 2008, the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.	For the period June 24, 2008, to July 12, 2009, the criteria 
for an evaluation of 70 percent, but not greater, for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

3.	As of July 13, 2009, the criteria for an evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received sufficient notification 
through October 2006 and December 2008 notice letters.  These 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, any 
additional evidence and argument concerning the claimed condition 
and enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told that 
it was his responsibility to support the claim with appropriate 
evidence.  The VCAA notice letters also included notice of a 
disability rating and effective date to be assigned.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letters 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the claims 
file.  All post-service .  The Veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to assist the Veteran in 
obtaining records has been satisfied.  The Veteran was afforded 
VA examinations in December 2006, August 2009 and March 2010.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
These VA examinations were adequate for the purposes of 
evaluating the Veteran's PTSD, as each involved a review of 
relevant medical history and an evaluation of the Veteran and 
include a report of relevant symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, as discussed above, the instant case was 
remanded by the Board in January 2010 for additional development.  
In this regard, the Board observes VA treatment records 
identified by the Veteran have been obtained and associated with 
the claims file.  Further, the Veteran was provided a VA 
examination in March 2010, which the Board has found to be 
adequate for rating purposes.  See Barr, supra.  As such, the 
Board finds there has been substantial compliance with the 
January 2010 remand, and adjudication of the instant appeal may 
proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations for PTSD are assigned pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Under this 
diagnostic code, a 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV").  38 C.F.R. § 4.130 (2009).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- illness.  
The DSM-IV contemplates that the GAF scale will be used to gauge 
a person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current functioning 
will generally reflect the need for treatment or care.  The Board 
notes that while GAF scores are probative of the Veteran's level 
of impairment, they are not to be viewed outside the context of 
the entire record.  Therefore, they will not be relied upon as 
the sole basis for an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The higher the score, the 
better the functioning of the individual.  For instance, GAF 
scores ranging between 61 and 70 are warranted when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
(like flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

I.	Increased Evaluation Prior to June 24, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
30 percent for PTSD prior to June 24, 2008.  VA treatment records 
and a December 2006 VA examination report indicate that the 
Veteran's PTSD is characterized during this period by a depressed 
mood, irritability, anxiety and frequent nightmares with chronic 
sleep impairment.  Additionally, these records indicate that the 
Veteran reports feeling uncomfortable leaving the house and 
avoids social situations, other than attending church.  As will 
be discussed in more detail below, such symptoms indicate some 
occupational and social impairment; however, they do not warrant 
a disability rating in excess of 30 percent.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher prior to June 24, 2008.  In this regard, the 
Board notes that the Veteran's treatment records do not contain 
evidence which supports a finding that the Veteran suffers from 
delusions or obsessive rituals.  Similarly, while treatment 
records indicate the Veteran frequently suffers from nightmares 
(see, e.g., July and September 2006 and August 2007 VA treatment 
records), the December 2006 VA examination report indicates the 
Veteran denied any unprecipitated panic attacks, though he does 
get anxious when he is in strange uncomfortable places.  The 
Board notes that anxiety is a symptom contemplated by a 30 
percent evaluation.  Finally, no mention is made in the evidence 
of record of any obsessional rituals congruent with a higher 
evaluation.

With regards to speech impairment, a symptom contemplated by a 50 
percent evaluation, the Board notes that September 2005, July and 
September 2006 and August and September 2007 VA treatment records 
note the Veteran's speech as normal.  Higher ratings also take 
into account the inability to attend to basic personal appearance 
and hygiene and impaired thought and judgment.  VA treatment 
records and the December 2006 VA examination report indicate the 
Veteran appeared clean, well groomed and appropriately dressed.  
Finally, these records also each indicate that the Veteran was 
oriented in all spheres.

With regard to the Veteran's ability to establish and maintain 
personal relationships, the Board notes that the Veteran has 
indicated he avoids social situations.  In this regard, the 
December 2006 VA examination report notes that the Veteran has no 
close friends and considers himself a chronic loner.  However, 
while the Veteran reports his relationship with his wife to be 
poor, the Board observes that the Veteran and his wife have been 
married for fourteen years, and he regularly attends church.  
Thus, the Board concludes that, although the Veteran may have 
some relationship difficulties, particularly with society in 
general, he is capable of maintaining successful relationships.

With regards to the Veteran's ability to maintain effective work 
relationships, which is contemplated by higher ratings, the Board 
observes that the Veteran is currently employed full time as a 
nursing assistant for the VA.  In addition, the December 2006 VA 
examination report notes the Veteran enjoys his job and feels 
like it provides him actual improvement in his mood.  Finally, 
the December 2006 VA examiner explicitly noted that the Veteran's 
PTSD symptoms have not impaired his occupational functioning.

With regards to suicidal or homicidal ideation, a symptom 
contemplated by higher ratings, the Board acknowledges the record 
indicates the Veteran has had suicidal and homicidal thoughts.  
However, September 2007 VA treatment records indicate that the 
Veteran does not have a plan for committing suicide, and notes 
the Veteran's risk for suicide to be "less than imminent."  
Furthermore, the December 2006 VA examination notes the Veteran 
then denied suicidal behavior since his last examination.

In addition, the Board acknowledges a September 2006 statement by 
a VA staff psychologist, indicating the Veteran "presented with 
severe PTSD symptoms."  However, the Board observes that this 
statement refers to the Veteran's state in 1993 when he initially 
sought treatment through a rehabilitation program, and does not 
reflect the current severity of his symptomatology.

Finally, the evidence of record indicates that the Veteran has a 
normal affect and depressed mood, is able to understand complex 
commands and does not more nearly approximate the criteria for 
higher evaluations.  Thus, although the Board finds that the 
Veteran exhibits some symptoms associated with a higher 
evaluation, such as isolated suicidal or homicidal thoughts, it 
concludes that the Veteran's overall disability picture continues 
to most closely approximate that contemplated by a 30 percent 
evaluation.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  
In reviewing the record prior to June 24, 2008, the Board 
observes the Veteran's GAF score has varied greatly.  For 
example, a September 2007 VA treatment record indicates a GAF 
score of 45, representing "serious" symptoms.  The December 
2006 VA examination report indicates the Veteran's GAF score due 
to PTSD symptoms to be 70, indicating "mild" symptoms of PTSD.  
In considering the Veteran's GAF scores of record, the Board 
again notes that, while GAF scores are probative of the Veteran's 
level of impairment, they are not to be viewed outside the 
context of the entire record.  Therefore, they will not be relied 
upon as the sole basis for an increased disability rating.  As 
such, in viewing the evidence of record in its entirety, 
including the Veteran's GAF scores ranging between 45 to 70, the 
Board finds that the Veteran's overall disability picture 
continues to most closely approximate that contemplated by a 30 
percent evaluation prior to June 24, 2008.  

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the Veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence must 
come from a medical professional.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the Veteran 
successfully maintains a relationship with his wife as well as 
gainful full-time employment.  Although the Veteran reports 
anxiety and occasional irritability problems, there is no 
evidence of any physical outbursts, nor does he report a lack of 
self-control with respect to his anger.  The record also 
demonstrates that he is able to function independently, and has 
no delusions, weekly panic attacks or obsessional rituals.  He 
does, however, exhibit a depressed mood and chronic sleep 
impairment.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
Veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective social relationships, but 
his overall disability picture does not warrant a higher rating 
in excess of 30 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



II.	Increased Evaluation as of June 24, 2008

The Veteran's PTSD has been assigned a 50 percent evaluation for 
the period June 24, 2008, to July 13, 2009, and an evaluation of 
70 percent thereafter.  In considering the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran meets the criteria for a 70 percent 
evaluation, but no more, for PTSD throughout the appeal period as 
of June 24, 2008.  In this regard, VA treatment records indicate 
the Veteran submitted to in-patient psychiatric treatment on this 
date, presenting symptoms of increasing depression and 
flashbacks, and insomnia.  Further, records indicate the Veteran 
attempted suicide shortly thereafter; treatment records dated 
July 1, 2008, note nurses responded to a suicide attempt in which 
the Veteran superficially cut his left wrist area.  Finally, VA 
treatment records and the reports of an August 2009 and March 
2010 VA examinations indicate the Veteran's PTSD is characterized 
by depression, chronic sleep impairment with nightmares, 
unprovoked irritability, social isolation, occasional auditory 
hallucinations and suicidal and homicidal thoughts.

As will be discussed below, such symptoms indicate occupational 
and social impairment which is suggestive of a 70 percent 
disability evaluation. However, such evidence does not 
demonstrate symptomatology severe enough to merit a 100 percent 
evaluation.

For example, while the evidence clearly demonstrates that the 
Veteran experiences impaired impulse control with unprovoked 
outbursts of anger, with thoughts of suicide and/or homicide, the 
record does not indicate that the Veteran is in persistent danger 
of hurting himself or others.  In this regard, the Board observes 
that while the Veteran has indicated he suffers from some 
homicidal thoughts, these thoughts occur primarily in dreams.  
Further, the Veteran reported that he is not likely to act on the 
thoughts of suicide or homicide.  See March 2010 VA examination 
report.

Furthermore, a 100 percent evaluation is not warranted as there 
is no evidence of any gross impairment in thought process, 
grossly inappropriate behavior, a disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In this regard, the August 2009 VA examination report 
indicates the Veteran's memory was intact for immediate, recent 
and remote memories, and the March 2010 VA examination report 
notes the Veteran was oriented to person, time and place with 
unremarkable thought process and no delusions.  Finally, the 
Board notes both the August 2009 and March 2010 VA examination 
reports note the Veteran is able to maintain a minimum personal 
hygiene with no problems with activities of daily living, 
symptoms congruent with a 100 percent evaluation.

Also of record are the Veteran's Global Assessment Functioning 
(GAF) scores, which have varied throughout the period as of June 
24, 2008.  For example, while he was hospitalized in June 2008, 
the Veteran's GAF score was reported as 45, representing 
"serious" symptoms of PTSD, whereas the August 2009 VA 
examination report reported a GAF score of 65, and the March 2010 
VA examination report notes a GAF score for PTSD of 60, 
representing "mild" to "moderate" symptoms.  

The Board acknowledges that the Veteran does not meet all of the 
criteria for a 70 percent disability evaluation. For example, 
there is no evidence of near-continuous panic attacks, spatial 
disorientation or inability to maintain personal hygiene.  
However, there is evidence that he suffers from depression, 
impaired impulse control with unprovoked irritability and 
suicidal and homicidal ideation without plan or intent.  Under 
such circumstances, the Board concludes that the Veteran meets 
the criteria for a 70 percent evaluation throughout the period as 
of June 24, 2008.

As a final note, the Board observes a 100 percent evaluation for 
PTSD is warranted where there is "total occupational and social 
impairment."  See 38 C.F.R. § 4.130 (2009).  In the instant 
case, the Board observes the Veteran remains employed at the 
Cincinnati VAMC, where he has worked for over ten years.  
Furthermore, the March 2010 VA examination report reflects that, 
while there is impairment of the Veteran's occupational 
functioning, there is not total occupational and social 
impairment due to PTSD symptoms.  

Overall, the evidence discussed above, to include the Veteran's 
GAF scores, VA treatment records and two VA examination reports, 
supports an evaluation of 70 percent as of June 24, 2008, but 
does not support an even higher evaluation as of this date.  The 
Board acknowledges that the evidence of record demonstrates that 
the Veteran demonstrates some symptomology that may be more 
consistent with a 100 percent evaluation; however, his overall 
disability picture does not warrant a higher rating in excess of 
70 percent at any point as of June 24, 2008.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 70 percent, and therefore, does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.











	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 30 percent for PTSD prior to June 24, 
2008, is denied.

An evaluation of 70 percent, but not greater, for PTSD for the 
period June 24, 2008, to July 13, 2009, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 70 percent for PTSD as of July 13, 
2009, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


